DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
 Response to Arguments
	The Applicant has amended claim 11 to correct a typographical error. As such, the objection of the claim has been withdrawn.
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive. On pages 7 and 8 of the Applicant’s Arguments, the Applicant argues that since the cells of the prior art references Adwan and Furcht are different, the ordinary artisan would not expect the cells of Furcht to be predictably applied to the method of Adwan. Adwan is drawn to a method of treating intracerebral hemorrhage (bleeding within the brain), with engineered stem cells; Furcht is drawn to a specialized stem cell line, wherein the cells are explicitly and unambiguously stated as being able to treat “CNS bleeding,” or bleeding of the central nervous system (brain). See column 27, lines 45-52. Based upon the successful method of Adwan, and the explicit suggestion of Furcht to apply the cells in a method of treating a CNS bleed would suggest that the application of the cells of Furcht, in the method of Adwan, would provide for predictable results. In this situation, Furcht provides clear, and explicit, motivation to combine the cells of Furcht with a method of treating a CNS bleed with stem cells, like that of Adwan. See MPEP 2143(G). While the physiological differences .
On page 8 of the Applicant’s Arguments, the Applicant indicates that the cells of Adwan would be unsuitable of transplantation. However, the rejection is not based upon the applicability of the cells of Adwan in a clinical setting, the rejection is based upon the fact that Adwan teaches the claimed method, and shows improvements in neurological function, and Furcht provides unambiguous motivation to apply the stem cells of Furcht in a method like that of Adwan. Furthermore, based upon the Applicant’s response, it would seem like the ordinary artisan would acknowledge the unsuitability of transplanting the cells of Adwan, and would look to the prior art, like Furcht, for clinically acceptable alternatives that are suggested to treat CNS bleeding.
On page 9 of the Applicant’s Arguments, the Applicant appears to suggest that Furcht’s disclosure that the cells could be used to treat CNS bleeding is not an enabling disclosure, since Furcht does not provide for examples or methods of treating a CNS bleed. Unless the Applicant can provide reasonable evidence to suggest that Furcht was not enabled for the cited motivation, the prior art is presumed to be enabled. See MPEP 2121(III) and 2152.02(b).
On page 9 of the Applicant’s Arguments, the Applicant continues to suggest that the claimed field is unpredictable, by its nature, and the ordinary artisan would not have reasonably predicted that the cells of Furcht could be applied to the method of Adwan. First, the Applicant has not provided evidence of lack of predictability. See MPEP 716.01(c). Second, as discussed above, Furcht provides very clear motivation to suggest that the cells of Furcht could be applied to a method of treating any type of time the Applicant is referring to, since predictability is determined at the time the invention was made (the filing date of the instant invention is: 2/10/2019), and not the time in which the prior art was published. See MPEP 2143.02(III).
On pages 10 and 11 of the Applicant’s Arguments, the Applicant points to the differences between intracerebral hemorrhage and hypoxic-ischemic injury. While it is certainly true that Furcht is largely concerned with hypoxic-ischemic injury of the brain, as discussed above and in the maintained rejections below, Furcht explicitly suggests that the cells can also be used for CNS bleeding, which would be considered to be an intracerebral hemorrhage. Additionally, as discussed above, the cited prior art does not need to provide an enabling disclosure to be used in a rejection of obviousness.
On pages 11 and 12 of the Applicant’s Arguments, the Applicant further indicates that the rejection based upon Adwan, Furcht and Mays should be withdrawn because of the above arguments regarding Adwan and Furcht. Since the Examiner has provided rationale and motivation found in the prior art, and the Applicant has provided no evidence that the cited combination would be unpredictable, these rejections are maintained for the same reasons as those provided in previous actions.
The only claim amendment provided in the Request for Continued Examination was to correct a typographical error. As such, the claimed invention is no different than it was following the Final Rejection. Since this is the case, the claims can be finally rejected. All of previous 35 USC 103 rejections are maintained; the rationale for these rejections is unchanged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Adwan (Experimental Neurology, 193, 238, 2005) and Furcht, et al (US Pat. 7,015,037 [IDS Reference]). Adwan teaches a method of treating Intracerebral Hemorrhage (ICH) by administering neural stem cells to a subject; Adwan indicates that the neural stem cells differentiate into neurons and glial cells, which help improve the outcome of ICH. Adwan teaches that the cells are human neural stem cells, which are administered to mice, meaning that the cells are xenogeneic to the subject. Adwan notes that method is effective in treating the ischemic cerebral tissue, resulting from the and glial cells, it would likely be effective in treating ICH.
Furcht teaches the exact cells claimed. Specifically, Furcht notes that the cells are non-embryonic, non-germ cell that can differentiate into at least two of the three germ-lines (ectoderm, mesoderm and endoderm). See column 6, lines 3, 4 and 9-11. Furcht indicates that the cells express telomerase and are positive to Oct3/4. See column 5, lines 62 and 63; column 6, lines 4 and 59. Furcht teaches that the cells have undergone at least 40 doublings. See column 15, line 63; column 16, lines 28-30 and 49-54. Although Furcht does not teach that the cells can be used to treat ICH, Furcht provides a number of details that would allow the ordinary artisan to find that the claimed method would have been obvious over Adwan and Furcht. First, Furcht notes that the multipotent adult stem cells (MAPCs) are capable of differentiating into both neurons and glial cells. See column 6, lines 15 and 25; column 13, lines 62 and 63; column 14, line 38; column 19, lines 18 and 19; column 49, Example 5. Second, Furcht notes that the cells are useful in treating conditions characterized by ischemic tissue, including laboratory induced brain infarction caused by ligation of a cerebral artery. See column 13, lines 24 and 25; column 24, lines 11-34. Although this Furcht example is not treated in Furcht is consistent with the “treatment” of damaged tissue caused by ICH; that is to say, Furcht shows treatment of ischemic cerebral tissue, and the instant specification indicates that the treatment of ischemic tissue, as a result of ICH, is consistent with “a method of treating intracerebral hemorrhage;” based upon the instant specification, the Applicant appears to suggest that this distinction would be obvious to the ordinary artisan. See page 15, lines 8-15 of the instant specification (definition of “treating” includes methods of treating the trauma that results from ICH, and not just the hemorrhage). Additionally, Furcht teaches the treatment of aneurysm (see column 26, line 17), and suggests that central nervous system bleeding is a treatable condition (see column 27, line 52), which would suggest to the ordinary artisan that the cells of Furcht could be predictably applied to the method of Adwan, wherein the ordinary artisan would expect these cells to treat ICH. As such, although Furcht’s model does show “treatment” that is consistent with how “treating” is defined in the instant specification, Furcht also explicitly notes that aneurysms and central nervous system bleeding are also treatable conditions. Based upon the instant specification, aneurysms and central nervous system bleeding are consistent with ICH.
As established above, Adwan notes that neural stem cells are likely effective in their treatment of ICH, because they are capable of differentiating into a number of different neurological cell-types, including glial cells and various neurons. Additionally, Adwan notes that neural stem cells are effective in treating ischemic infarct of cerebral tissue, as well as experimental models for ICH. Furthermore, Furcht notes that the 
With respect to claims 1-4, Adwan describes a method of treating ICH with neural stem cells. Furcht teaches all of the limitations describing the cell-type, and indicates that the cells are capable differentiating into the same cells described by Adwan and that the cells are capable of treating ischemic brain tissue.
With respect to claims 5-7, as indicated above, Furcht teaches that the MAPCs can differentiate into at least two different germ-line lineages.
With respect to claims 8-14, as indicated above, Furcht teaches that the cells have undergone at least 40 doublings, express telomerase and OCT3/4.
With respect to claim 16, Furcht indicates that the cells possess a normal karyotype. See column 49, line 21.
With respect to claim 19, Furcht teaches that the cells can differentiate into a cell of each germ-line.
With respect to claims 20 and 21, Furcht teaches mammal/human cells. See column 6, line 17.

With respect to claim 24, Furcht describes human subjects. See column 8, lines 1 and 2.
Claims 17, 18 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Adwan (Experimental Neurology, 193, 238, 2005) Furcht, et al (US Pat. 7,015,037 [IDS Reference]) and Mays, et al (PGPub 2010/0310570 [IDS Reference]). See the discussion of Adwan and Furcht above. Mays teaches methods of treating hypoxic ischemic brain injury by administering the MAPCs of Furcht (and identical to those claimed). See paragraphs [0003] [0032] [0126]. Although Mays does not explicitly teach ICH, based upon the disclosure, it is clear that the cells and methods of Mays could likely be applied to the methods of treating ICH, as described by Adwan, using the cells of Furcht, for the same rationale as that described in the rejections above.
With respect to claim 17, none of the references explicitly states that the cells of Furcht/Mays are non-tumorigenic. However, based upon the claim limitations, the cells claimed are identical to the cells of Furcht/Mays; as such, it is reasonable to state that if the cells of the instantly claimed invention are non-tumorigenic, the cells of Furcht/Mays must inherently be non-tumorigenic.
With respect to claim 18, Mays indicates that the cells are non-immunogenic. See paragraph [0158].
With respect to claims 25 and 26, Mays describes the same dosing. See paragraph [0227].

With respect to claim 28, Mays describes formulations that further include other pharmaceutically active agents. See paragraphs [0059].
With respect to claims 29 and 30, Mays describes intravenous administration. See paragraph [0065].

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651